DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to applicant’s amendment filed on 9/1/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 34 now requires that there is a burr formed after fracture and that at least a portion of the burr has a diameter less than the diameter of the shaft portion. However, it is unclear how. 
Here is the invention:

    PNG
    media_image1.png
    808
    1254
    media_image1.png
    Greyscale

As seen, after fracture, the head is removed from the shaft portion and a “burr” will present this cone-shaped configuration. 
However, the specification fails to clearly describe how this happen. There is nothing in the specification that allows an ordinary skill in the art to understand this “cone-shaped” configuration.
Is the fracturable portions are inclined, so that after fracture then it will present the shape as shown above? Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 1, 22-29, and 31-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 5,161,838 to Ely et al (Ely) in view of US Pat No 6,846,024 to Palzkill and US Pat No 6,039,365 to Rogatnev.

    PNG
    media_image2.png
    512
    693
    media_image2.png
    Greyscale

Ely discloses an apparatus for securing a ring that comprises a locking pin (30) that comprises a head member (42) having an engageable end and a fracturable member (50); and shaft portion (32) that has a distal end. The distal end is received in a lock housing (2). Also, a displacement member (54) is disposed within the head member to display the fracturable member.

As seen in fig 8, Ely discloses the use of a tool (90) to apply force on the locking pin (by means of plunger 96). However, the tool used engages the locking housing. Therefore, there could be some force applied to it (at least minimal).

    PNG
    media_image3.png
    873
    533
    media_image3.png
    Greyscale

Palzkill teaches that it is well known in the art to provide a tool (80) used in combination to a similar apparatus, that includes a plunger member (88) that will apply force to the center of the locking pin (22), applying forces to the outer surface of the head, and not through the outer surfaces, and without having to apply force to a locking housing 
The tool comprises at least an actuator housing defining a cavity having an interior surface adapted to capture the head member, the outer surface of the head member being complementary to the interior surface of the cavity, the actuator housing comprising a force-exerting structure to in general, axially bear against the engageable end to break the fracturable member. 

    PNG
    media_image4.png
    583
    405
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention 

Second, Ely fails to disclose that the shaft portion comprises an annular groove disposed immediately adjacent the fracturable member.

    PNG
    media_image5.png
    415
    803
    media_image5.png
    Greyscale

Rogatnev teaches that it is well known in the art to provide a shaft portion (3) of a locking pin, with an annular groove (11) which is disposed immediately adjacent the head member (4) of the pin.

In combination, Ely, as modified by Rogatnev is capable of defining a stress-concentration member at the annular groove configured to concentrated stress. 

As to the fact that the displacement member defines a circumferential channel, applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  

    PNG
    media_image6.png
    954
    1678
    media_image6.png
    Greyscale

Finally, in combination, Ely, as modified by Rogatnev (as seen above), will teach that after fracture, a burr is formed with a diameter that, at least a portion of the diameter, is less than the diameter of the shaft (because of the annular groove).

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 5,161,838 to Ely et al (Ely) in view of US Pat No 6,846,024 to Palzkill, US Pat No 6,039,365 to Rogatnev and further in view of US Pat No 7,721,407 to Littrell et al (Littrell).
Ely, as modified by Palzkill and Rogatnev, fails to disclose that the head member defines a ring portion and a flange portion.

    PNG
    media_image7.png
    684
    540
    media_image7.png
    Greyscale

Littrell teaches that it is well known in the art to provide a locking pin (80) that comprises a head member (90) that defines a ring portion and a flange portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the head member described by Ely, as modified by Palzkill and .  

Claims 1, 22-29, and 31-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 6,039,365 to Rogatnev in view of US Pat No 5,161,838 to Ely et al (Ely) and US Pat No 6,846,024 to Palzkill. 

    PNG
    media_image5.png
    415
    803
    media_image5.png
    Greyscale

Rogatnev discloses a securing apparatus that comprises a locking pin that comprises a head member (4) having an engageable end; and shaft portion (3) that has a distal end. The distal end is received in a lock housing (2). The shaft portion comprises an annular grove (11) immediately adjacent the head member.


Ely teaches that it is well known in the art to provide a similar apparatus for securing a ring and teaches a fracturable member (50) at a head member (42) of a locking pin (30), and a displacement member (54) is disposed within the head member to display the fracturable member.
First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus described by Rogatnev to secure a ring, as taught by Ely, since a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.
Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus described by Rogatnev with a fracturable member at the head member of the locking pin, and a displacement member disposed within the head member to display the fracturable member, as taught by Ely, in order to aid in the fracture of the pin.

Rogatnev also fails to disclose that the fracturable member is fractured by application of forces on the outer surface of the head and without applying force to the housing.  
Palzkill teaches that it is well known in the art to provide a tool (80) used in combination to a similar apparatus, that includes a plunger member (88) that will apply force to the 
The tool comprises at least an actuator housing defining a cavity having an interior surface adapted to capture the head member, the outer surface of the head member being complementary to the interior surface of the cavity, the actuator housing comprising a force-exerting structure to in general, axially bear against the engageable end to break the fracturable member. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a tool as taught by Palzkill, in a locking pin as described by Rogatnev, in order to disconnect the pin. 

Finally, in combination, Rogatnev, as modified by Ely and Palzkill, will teach that after fracture, a burr is formed with a diameter that, at least a portion of the diameter, is less than the diameter of the shaft (because of the annular groove makes the diameter smaller).

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 6,039,365 to Rogatnev in view of US Pat No 5,161,838 to Ely et al (Ely) and US Pat No 6,846,024 to Palzkill and further in view of US Pat No 7,721,407 to Littrell et al (Littrell).
Rogatnev, as modified by Ely and Palzkill, fails to disclose that the head member defines a ring portion and a flange portion.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the head member described by Rogatnev, as modified by Ely and Palzkill, with a flange and ring portion, as taught by Littrell, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  
Response to Arguments
With respect to the previous 112 2nd paragraph rejection, the current amendment overcomes the issues.
However, in view of the current amendment, a new 112 2nd paragraph rejection has been made on the record.
With respect to the prior art rejection, the applicant argues that the prior art fails to disclose the new limitation, “that after fracture, a burr is formed with a diameter that, at least a portion of the diameter, is less than the diameter of the shaft”, the current prior art teaches that after fracture, the burr is capable of having a diameter less than the shaft diameter, since the annular groove will make the burr area smaller in diameter.
Therefore, the rejection is maintained.

However, if the intention is to claim this “cone-shaped” burr, applicant will need to claimed and to clearly disclose in the specification (since there is nothing in the specification that describe how the cone-shape is created and why). Depending on that, it might overcome the current rejection (again, clearly disclose it, not some random quote). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 11, 2022